DETAILED ACTION
This Office action is in response to the amendment filed on September 24th, 2021.  Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Tinari on December 15th, 2021.
The application has been amended as follows: 
Claim 2: A scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase to a specimen and performs emission of the pump light once or more to excite the specimen; a probe light output unit that emits probe light having a second specified phase to the specimen twice or more while  is emitted once to the specimen; and a scanning probe that detects, from the specimen, a probe signal corresponding to each one-time emission of the probe light.
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase to a specimen and performs emission of the pump light a plurality of number of times to excite the specimen; a probe light output unit that emits probe light having a second specified phase to the specimen once while the pump light is emitted once to the specimen; and a scanning probe that detects, from the specimen, a probe signal corresponding to each one-time emission of the probe light, wherein the pump light output unit or the probe light output unit includes a delay time adjustment unit that adjusts delay time from a start of the emission of the pump light until a start of the emission of the probe light.
The closest prior art of record is US 2010/0088787 (the ‘787 publication).  The ‘787 publication discloses a scanning probe microscope comprising: a pump light output unit that emits pump light having a first specified phase to a specimen and performs emission of the pump light a plurality of number of times to excite the specimen; a probe light output unit that emits probe light having a second specified phase to the specimen; and a scanning probe that detects, from the specimen, a probe signal corresponding to each one-time emission of the probe light, wherein the pump light output unit or the probe light output unit includes a delay time adjustment unit that adjusts delay time from a start of the emission of the pump light until a start of the emission of the probe light (see OA dated 6/24/2021 for detailed analysis).  The claimed invention differs from the ‘787 publication in that the probe light is emitted while the pump light emitted, as shown in figure 4 of the instant application.  It would not have been obvious to modify the ‘787 publication to emit the probe light during the pump light emission because the ‘787 publication is specifically directed to measuring the effects of relaxation time after the excitation begins to decay.  Claim 2 is allowed for substantially the same reason, with the difference being that multiple probe light emissions occur during a single pump light emission, as shown in figure 10 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881